PER CURIAM.
There is no manifest error in the trial court’s conclusion that Dexco was entitled to have a new well drilled. Even assuming Helmer hit one of the objectives, Dexco still must drill a new well. Therefore, the court of appeal erred in reducing the trial court’s damage award of $220,503 to cover the cost of drilling the new well. Accordingly, the judgment of the court of appeal is vacated and set aside, and the judgment of the trial court is reinstated.
CALOGERO, C.J., and LEMMON, J., would grant and docket.